 

 

 

 

UNITED STATES DISTRICT COURT

 

US!

; ei ee 3 Rae ME “A ¥

KC SONY
DOCS

amen

WERE RP

  

De,

 

 

 

 

SOUTHERN DISTRICT OF NEW YORK [f ) ” hn # erent esas
a ee DATE FILETy NO 52h
JERONIMO MARADIAGA et al., r = ‘
Plaintiffs, :
. ORDER
-against- : ~
CITY OF NEW YORK etal., 16 Civ. 8325 (GBD) (DCF)
Defendants. :
x

GEORGE B. DANIELS, United States District Judge:

Plaintiffs’ request for an extension of time to file a reply in support of their cross-motion

for summary judgment, (ECF No. 132), is GRANTED. Plaintiffs’ reply is due by January 29,

2020.

Oral argument on Defendants’ motion

for summary judgment and Plaintiffs’ cross-motion

for summary judgment is adjourned from April 7, 2020 to April 15, 2020 at 10:30 am

Dated: New York, New York
January 8, 2020

SO ORDERED.

Gitige 6 Dorwe
CEPR) . DANIELS

d States District Judge

 

 
